

NON-SALES PERSONNEL
EMPLOYMENT, INVENTION ASSIGNMENT, NON-SOLICITATION, & CONFIDENTIALITY AGREEMENT


THIS EMPLOYMENT, INVENTION ASSIGNMENT, NON-SOLICITATION, & CONFIDENTIALITY
AGREEMENT ("Agreement") is made and entered into effective on the March 10, 2014
by and between GLOBAL TELECOM & TECHNOLOGY AMERICAS, INC., a Virginia
Corporation with its principal office located in Fairfax County, Virginia
("Employer"), and Dan Fraser ("Employee").


RECITALS:


WHEREAS, Employer is in the business of selling and reselling
telecommunications, information, and ancillary services, including private data
transmission lines (the "Services"); and


WHEREAS, Employer desires to employ the Employee, and the Employee is willing to
be employed by the Employer, on the terms and conditions herein set forth;


NOW, THEREFORE, in consideration of the covenants and agreements herein set
forth, the recitals set forth above, which are hereby incorporated by reference
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, it is hereby agreed as follows:


1. Employment: The Employer hereby employs the Employee, and the Employee hereby
accepts employment upon the terms and conditions of this Agreement.


2. Duties: Employee's position is as Vice President, Controller. Employee’s
duties shall include such tasks as may be assigned to Employee from time to
time. During employment, the Employee shall use all diligence to faithfully work
for the Employer, and to promptly do and perform any and all things pertaining
to the Employer's affairs as may be directed. During employment, the Employee
may be assigned to other positions, or such other tasks and duties as Employer
shall determine from time to time.


3. Compensation:


a. Compensation. Employee's compensation shall be paid at the rate of $175,000
per annum, with an expectation of Employee working forty (40) hours per week. It
is expressly understood that the statement of compensation in terms of "per
month" or "per annum" shall not be deemed to imply any particular term of
employment.


b. Withholding. The Employer shall withhold from the Employee's compensation all
sums required by federal, state and local laws, including taxes and social
security, and all other sums as the Employee and Employer may agree upon.


c. Leave and benefits. Employee will be eligible for annual leave, medical and
hospitalization insurance, and such other benefits as are generally available to
other non-



--------------------------------------------------------------------------------



executive employees, on the same terms and subject to the same conditions as
those benefits are provided for or made available to other employees, and as
modified from time to time by the Employer in its sole discretion.


4. Term: The term of this Agreement shall begin on the date set forth above and
shall continue until terminated as herein provided. Each party to this Agreement
acknowledges, understands, and agrees that employment is at-will, i.e, either
the Employer or Employee may, at any time and for any reason or no reason,
terminate the employment relationship. Notwithstanding the termination of
employment, this Agreement shall remain a valid and enforceable contract between
the parties, and the provisions of Paragraphs 7, 8, 9 and 10 below shall
expressly survive termination of employment, except as otherwise provided
herein.


5. Extent of Services: Employee shall devote his best efforts and full time and
attention to the performance of his duties hereunder.


6. Working Facilities: The Employee shall be furnished with appropriate working
facilities and tools, which Employer believes necessary for the proper
performance of his duties.


7. Definitions: For the purposes of this Agreement, the following definitions
shall apply:


a. "Work Product" shall mean all documentation, spread sheets, market data,
market descriptions, software, investment models, planning forms, creative
works, computer programs and information created, in whole or in part, by
Employee during Employee's employment by Employer, whether or not otherwise
copyrightable or patentable.


b. "Confidential Information" shall mean all of the following information,
whether or not reduced to writing, whether or not patentable or protectable by
copyright, which the Employee receives, receives access to, conceives, or
develops, in whole or in part, directly or indirectly, in connection with
Employer, or through use of, or access to, Employer's facilities or resources:


(1) all application, operating system, data base, communication and other
computer software, whether now or hereafter existing, developed for use on any
system, all modifications, enhancements, and versions and all available options,
and all future products developed or derived therefrom;


(2) source and object codes, flowcharts, algorithms, coding sheets, routines,
sub-routines, compilers, assemblers, design concepts, and related documentation
and manuals;


(3) production processes, marketing techniques and arrangements, contemplated
products and services, mailing lists, pricing policies, quoting procedures,
financial information, business plans, names and requirements of Customers and
Prospective Customers (as herein defined), employee, supplier and distributor
data, financial and asset allocation data of Employer's Customers and
Prospective Customers, and the particular requirements of the



--------------------------------------------------------------------------------



Employer's Customers and Prospective Customers, and other materials or
information relating to Employer's business and activities and the manner in
which Employer does business;


(4) discoveries, concepts, and ideas including, without limitation, the nature
and results of research and development activities, processes, formulas,
technical data, inventions, computer related equipment or technology,
techniques, know how, designs, drawings and specifications;


(5) any other materials or information related to the business or activities of
Employer which are not generally known to others engaged in similar businesses
or activities; and


(6) all ideas which are derived from or relate to the Employee's access to or
knowledge of any of materials or information described in this Paragraph 7.


(7) all information relating to any proprietary technology, including but not
limited to software, developed and used by the Employer in the provision of any
telecommunications, information, or ancillary services to its customers, or
proprietary technology in various stages of research and development, which
information is not generally known to the public and/or within the
telecommunications and/or information services industry, or any trade in which
Employer competes (such as know-how, Inventions, design specifications,
algorithms, technical formulas, engineering data, benchmark test results, search
engines, Internet and e-commerce tools, methodologies, procedures, techniques,
and information processing processes) and the physical embodiments of such
information in any tangible form (such as drawings, specification sheets, design
notes, source code, object code, HTML code, XML code, scripts, applets, load
modules, schematics, flow charts, logic diagrams, procedural diagrams, coding
sheets, work sheets, documentation, annotations, printouts, studies, manuals,
proposals and any other written or machine-readable manuals, proposals and any
other written or machine readable expressions of such information as are fixed
in any tangible media).


Employer's failure to mark any Confidential Information as confidential,
proprietary or otherwise shall not affect its status as Confidential
Information.


The term "Confidential Information" shall not include information which is or
becomes publicly available without breach of (i) this Agreement, (ii) any other
agreement to which Employer is a party or beneficiary, or (iii) any duty owed
Employer by the Employee or any third party; provided that, if the Employee
desires to use any information for any reason, he/she bears the burden of
proving that such information has become publicly available without any such
breach.


c. "Customer" shall mean any entity or person for whom the Employer has provided
for a fee, any telecommunications, information, or ancillary service any time
within two (2) years of the date of termination of Employee's employment with
Employer.


d. "Prospective Customer" shall mean any person or entity for whom the Employer,
with the material participation of the Employee, seeks or has sought to provide
for a fee by verbal or written bid or offer, any telecommunications,
information, or ancillary service at any



--------------------------------------------------------------------------------



time during the one (1) year prior to the date of termination of Employee's
employment with Employer.


e. "Solicitation" shall mean directly or indirectly, as principal or an
employee, agent, contractor, owner, joint venturer, or investor, providing any
telecommunications, information, or ancillary service for or entering into or
performing any contract or agreement of any kind to provide any
telecommunications, information, or ancillary service, in any state or county
where the Employer currently is, or has the ability to become, capable of
providing telecommunications, information, or ancillary services, with or for,
any Customer or Prospective Customer, or soliciting any such work, contract, or
agreement from any Customer or Prospective Customer, except on behalf of
Employer. The parties understand and agree that the foregoing definition is
intended to cover solicitation of and/or provision of any telecommunications,
information, or ancillary services for Customers and/or Prospective Customers
and is not a covenant not to compete.


f. “Invention” shall mean all inventions, developments, improvements, formulas,
concepts, designs, original works of authorship, processes, compositions of
matter, computer software programs, Internet products and services, e-commerce
products and services, and related products and services, databases, mask works,
and trade secrets that Employee makes or conceives or first reduces to practice
or creates, either alone or jointly with others, during the period of his/her
employment with Employer, whether or not in the course of my employment, and
whether or not such inventions are patentable, copyrightable or protectible as
trade secrets.


8. Non-Solicitation of Customers and Prospective Customers/Disclosure of
Information/Covenant Not To Disclose Proprietary Information:


a. The parties hereto recognize that Employee's knowledge and skill are a
material factor in inducing the Employer to enter into this Agreement. Further,
in the course of his or her employment, and because of the nature of his/her
responsibilities, Employee has acquired, or will acquire, and will continue to
acquire Confidential Information, as defined in this Agreement, and trade
secrets with regard to the Employer's business operations. In addition, Employee
may develop on behalf of the Employer, a personal acquaintance with some of the
Employer's Customers and Prospective Customers. As a consequence, Employee will
occupy a position of trust and confidence with respect to the Employer's
business affairs and its services. In view of the foregoing and as a material
inducement to Employer to enter into this Agreement, and in consideration of the
remuneration paid and to be paid to Employee, Employee agrees that it is
reasonable and necessary for the protection of the good will and business of the
Employer that the Employee make the covenants contained in subparagraphs b
through j below regarding the conduct of Employee during and after his/her
employment relationship with the Employer, and that the Employer be compensated
as set forth herein if Employee engages in conduct prohibited thereby.


b. Employee agrees that during his/her employment he shall not, directly or
indirectly, engage in Solicitation.


c. Employee agrees for a period of one (1) year after the termination of his
employment for any reason, not to, directly or indirectly, engage in
Solicitation.



--------------------------------------------------------------------------------





d. Employee covenants and agrees that he shall not, at any time during or after
his employment by Employer, directly or indirectly, disclose, divulge, reveal,
report, publish, transfer, or use, for any purpose, any information which has
been obtained by or disclosed to Employee as a result of his employment by
Employer, including, without limitation, any Confidential Information.


e. Employee agrees that any and all of the Employer's Confidential Information,
which includes the matters contained in subparagraph 7(a) above, including all
intellectual property rights therein, shall be and shall remain the sole and
exclusive property of the Employer.


f. Employee agrees that during his employment and for a period of one (1) year
after the termination of his employment for any reason, he will not directly or
indirectly, on his own behalf or on behalf of any other person, firm,
corporation or entity, induce, solicit or encourage any employee of the Employer
to leave the employ of Employer.


g. In the event of a breach or threatened breach of this Agreement by Employee,
Employer shall be entitled, in addition to all other legal and equitable
remedies otherwise available to Employer, to an injunction, enjoining and
restraining such breach or threatened or intended breach, and the Employee
hereby consents to the issuance thereof forthwith in any court of competent
jurisdiction without proof of specific damages without posting any bond or
security.


h. The prevailing party shall be entitled to reasonable attorneys’ fees incurred
by that party in connection with any litigation associated with this provision.


i. If any court should hold any part of the covenants set forth herein to be
unreasonable, or otherwise unenforceable, the parties expressly agree that the
covenants set forth herein shall be enforced to the extent that would otherwise
be deemed reasonable or enforceable.


j. Employee acknowledges that the covenants in this Paragraph 8 have a unique,
very substantial, and immeasurable value to the Employer. Employee further
acknowledges and agrees to the reasonableness of the covenants set forth herein
and the reasonableness of the geographic area and duration of time which are a
part of this Agreement. Employee also acknowledges and agrees that these
covenants will not impair him/her from becoming gainfully employed, or otherwise
earning a livelihood following termination of employment with the Employer for
any reason.


9. Ownership of Work Product and Information:


a. Employee covenants and agrees that all right, title, and interest in all
Inventions, Work Product, and Confidential Information, including all
intellectual property rights therein, including patents, copyrights, and
trademarks, shall be and shall remain the exclusive property of Employer;
provided that the foregoing shall not apply to any information for which no
equipment, supplies, facility or Confidential Information of Employer was used,
which was developed entirely on Employee's own time, and which does not (i)
relate to the business of



--------------------------------------------------------------------------------



Employer or to Employer's actual or demonstrably anticipated research or
development, or (ii) result from any work performed by Employee for Employer.


b. Employee shall immediately disclose to Employer all Inventions and Work
Product, developed in whole or in part by the Employee during his/her employment
by Employer (collectively the "Developed Information"), and assign to Employer
any right, title and interest which he or she may have in the Developed
Information. The Employee agrees to execute (i) any document or instrument
requested by Employer, both during and after his employment, to vest Employer
with all ownership rights in the Developed Information, including, but not
limited to, all papers and documents necessary or advisable for the preparation,
prosecution, procurement and maintenance of trademark, copyright and/or patent
applications and trademarks, copyrights and/or patents of the United States of
America and foreign countries for such work product to which Employer is
entitled as above provided, and (ii) any and all proper documents as shall be
required or necessary to vest title in Employer to such work product and all
trademark, copyright, and patent applications and trademarks, copyrights and
patents pertaining thereto. It is understood that all expenses in connection
with such trademarks, copyrights, and patents and all applications related
thereto shall be borne by Employer, but Employer shall be under no obligation to
protect by trademark, copyright, patent, or otherwise any such work product
except at its own discretion and to such extent as Employer shall deem
desirable. With respect to Developed Information, (i) as to that Developed
Information which falls within the designation of "work made for hire" as
defined in 17 U.S.C. §101, the copyright and all other rights, title, and
interest in and to such Developed Information shall be solely, completely, and
exclusively for Employer, and (ii) as to that Developed Information which does
not constitute "work made for hire", the copyright and all other rights, title,
and interest in and to such Developed Information shall be deemed to be
irrevocably assigned and transferred completely and exclusively by the Employee
to Employer pursuant to this Agreement.


10. Materials: All notes, data, tapes, reference items, sketches, drawings,
memoranda, records, and any other documents or materials relating in any way to
the Confidential Information or Developed Information, belong exclusively to
Employer, and Employee agrees to deliver all such documents and/or materials
which are in the Employee's possession or under the Employee's control at the
request of the Employer, or, in the absence of such a request, upon termination
of employment.


11. Termination: This Agreement shall be deemed terminated upon the occurrence
of any of the events set forth in (a), (b), and (c).


a. Employee's Employment may be terminated by Employer as follows:


(1) With Cause: Employer may immediately upon the provision of notice, at any
time, terminate Employee's employment for cause, which shall specifically
include, but is not limited to, (i) engaging in Solicitation, (ii) material
breach of this Agreement, or (iii) criminal conduct. Upon such termination for
cause, Employer shall have no further obligation hereunder to the Employee.
a.Without Cause: Employer may, at any time, terminate Employee's employment
without cause for any reason or no reason, upon two (2) weeks' notice to
Employee.





--------------------------------------------------------------------------------



b. Employee's Employment may be terminated by Employee, at any time without
cause, for any reason or no reason, upon two (2) weeks' notice to Employer.


a.This Agreement shall terminate upon the death or disability of Employee.


a.No compensation, commission or residual payment shall be payable to the
Employee upon termination of employment for any reason.


a.The provisions of Paragraphs 7, 8, 9 and 10 hereof shall expressly survive
termination of employment and/or termination of this Agreement, for whatever
reason, by either party, except wherein Employee terminates this Agreement with
cause.


12. Mandatory Arbitration: In consideration of the Employer’s willingness to
hire Employee and the wages and benefits to be paid to Employee, Employee agrees
that (except as provided expressly in this Agreement) any and all claims,
disputes, and disagreements relating to his/her recruitment, employment with, or
termination of employment from the Employer or any of its affiliates shall be
pursued through the escalation to the Employer’s President. If such escalation
does not result in a prompt and mutually acceptable resolution of the matter or
if the escalation procedure is not applicable to the particular situation,
Employee further agrees, by his/her signature below, to submit the claim,
dispute, and/or disagreement (except for claims made by Employer pursuant to
subparagraph 8(g) or any claim, dispute, or disagreement relating in any manner
to sales commissions or sales-related compensation and disputes arising under
Paragraph 8 hereof) to binding arbitration in accordance with the rules of the
American Arbitration Association, and that these are the sole, exclusive, and
final means for resolution of any claims. By signing this Agreement, Employee
acknowledges, understands, and agrees that any dispute arbitrated will be heard
solely by an arbitrator, and not by a court, and that Employee is waiving
his/her right to trial by jury and Employee agrees that no demand, request, or
motion will be made for trial by jury. Employee further agrees that this
agreement to arbitrate any employment-related claim, dispute, or disagreement
(except for claims made by Employer pursuant to subparagraph 8(g) or any claim,
dispute, or disagreement relating to a sales commission or sales-related
compensation and disputes arising under Paragraph 8 hereof), is governed by the
Federal Arbitration Act, and fully enforceable. Employee’s agreement to allow
all claims, disputes, and disagreements to be arbitrated shall cover all matters
directly or indirectly related to Employee’s recruitment, employment with, or
termination of employment by the Employer or any of its affiliates; including,
without limitation, all claims involving laws against discrimination whether
brought under federal, state, and/or local law, any claim in tort or contract,
claims involving co-employees, claims involving wage payment, or collections
matters (excluding claims made by Employer pursuant to subparagraph 8(g) or any
dispute, claim, or collections matter relating to a sales commission payment or
sales-related compensation and disputes arising under Paragraph 8 hereof), or
any other claim under any federal, state, or local law, regulation, or ordinance
regarding employment, but excluding Worker's Compensation claims. To the extent
federal law so requires, nothing herein shall be construed to preclude Employee
from filing charges with the National Labor Relations Board or engaging in
concerted or other activity protected by the National Labor Relations Act. The
right to a trial, and to a trial by jury, is of value. EMPLOYEE MAY WISH TO



--------------------------------------------------------------------------------



CONSULT AN ATTORNEY PRIOR TO SIGNING THIS AGREEMENT. IF SO, EMPLOYEE IS
ENCOURAGED TO TAKE A COPY OF THIS AGREEMENT WITH HIM/HER FOR FURTHER REVIEW.
HOWEVER, EMPLOYEE WILL NOT BE OFFERED EMPLOYMENT BY THE EMPLOYER UNTIL THIS
AGREEMENT IS FULLY EXECUTED BY EMPLOYEE AND THE EMPLOYER.


13. Subsequent Employment: Employee agrees that prior to accepting employment
with another employer, Employee will disclose the existence of this Employment
Agreement in writing to such employer, shall provide a copy of the provisions of
paragraphs 7, 8, 9 and 10 to such employer and shall notify Employer of such
disclosure.


14. Previous Employment: Employee warrants and represents to the Employer as
follows: (i) Employee has the legal capacity and unrestricted right to execute
and deliver this Agreement and to perform all of his/her obligations hereunder;
(ii) the execution and delivery of this Agreement by Employee and the
performance of his/her obligations hereunder, will not violate or be in conflict
with any fiduciary or other duty, instrument, agreement, document, arrangement,
or other understanding to which the Employee is party or by which he/she may be
bound or subject; (iii) Employee is not a party to any instrument, agreement,
document, arrangement, or other understanding with any person (other than the
Employer) requiring or restricting the use or disclosure of confidential
information or the provision of any employment, consulting or other services;
and (iv) Employee will not bring to the Employer or use in the performance of
his/her duties for the Employer any documents, materials, or intangibles of a
former employer or third party that are the confidential or proprietary
information of the former employer or third party and cannot be legally
disclosed to the Employer.


15. Cumulative Rights: All of the rights and remedies of the parties hereto
shall be cumulative with, and in addition to, any other rights, remedies or
causes of action allowed by law or equity and shall not exclude any other rights
or remedies available to either of the parties hereto.


16. Miscellaneous:


a. Notices: Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing, and if (i) sent by registered or certified
mail to his/her last known residence in the case of the Employee, or to the
principal office in the case of the Employer, or (ii) hand delivered to the
intended party and written evidence thereof is obtained. Notwithstanding the
foregoing, no notice shall be deemed insufficient if (i) the party for whom such
notice is intended admits to its receipt, or (ii) receipt by the party for whom
such notice is intended is otherwise proven.


b. Waiver of Breach: The waiver by either party of a breach of any provision of
this Agreement by the other party shall not operate or be construed as a waiver
of any subsequent breach by the breaching party.


a.Governing Law and Forum: This Agreement shall be construed and administered in
accordance with the laws of the Commonwealth of Virginia. The parties hereto
agree and stipulate that this Agreement shall be deemed to have been entered
into in the



--------------------------------------------------------------------------------



Commonwealth of Virginia. Any claim or cause of action arising out of or
connected with this Agreement shall be brought in either the U.S. District Court
for the Eastern District of Virginia (provided that a proper basis for
jurisdiction exists) or the Circuit Court of Fairfax County, Virginia, and the
parties hereto consent to submit to the personal jurisdiction of such courts,
and waive all objections to such jurisdiction and venue.


d. Determination of Gross Margin. For all purposes hereunder, the Employer shall
determine the gross margin with regard to any sales transaction for the purpose
of calculating any commissions, residuals and/or overrides or other
compensation, and the Employer’s determination shall be binding on the parties.


e. Assignment: This Agreement, being for personal services, may not be assigned
by Employee. The rights and obligations of Employer under this Agreement may be
assigned, and shall inure to the benefit, and shall be binding upon, the
successors and assigns of the Employer.


f. Severability: In the event that any one or more of the provisions of this
Agreement shall for any reason be held to be invalid, illegal, or unenforceable,
the remaining provisions of this Agreement shall be unimpaired, and shall
continue in full force and effect.


g. Singular and plural, genders: The singular shall be substituted for the
plural, and any gender or the neuter for any other gender, as appropriate.


h. Construction: This Agreement shall be interpreted in accordance with its
plain meaning, and the rule that ambiguities shall be construed against the
drafter of the document shall not apply in connection with the construction or
interpretation hereof.


i. Counterparts: This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.


j. Entire Agreement: This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof. All prior promises,
understandings, discussions, and/or agreements are merged herein. This Agreement
may not be changed orally, but only by an agreement in writing, signed by the
party against whom enforcement of any waiver, change, modification, or discharge
is sought.


k. Employee's Acknowledgement: Employee acknowledges that this Agreement has
been prepared on behalf of Employer by counsel to Employer. Employee
acknowledges that he/she has had the opportunity to seek independent legal
advice with regard to his/her rights and obligations under this Agreement.









--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have set their hands and seals on the day and
year first above written to this EMPLOYMENT, INVENTION ASSIGNMENT,
NON-SOLICITATION, & CONFIDENTIALITY AGREEMENT.




GLOBAL TELECOM & TECHNOLOGY AMERICAS, INC.,




By:____________________________________
General Counsel


_________________________________


Print Name


By:____________________________________
Dan Fraser


_________________________________
Print Name





